 Case 2:18-cr-00121-PSG Document 378 Filed 03/13/20 Page 1 of 11 Page ID #:4820
                                                                        1



 1                                UNITED STATES DISTRICT COURT

 2                     CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

 3                     HONORABLE S. JAMES OTERO, U.S. DISTRICT JUDGE

 4

 5
            UNITED STATES OF AMERICA,     )
 6                                        )
                     Plaintiff,           )
 7                                        )
                          vs.             )
 8                                        )       2:18-CR-121-SJO
            EDWARD ARAO,                  )
 9                                        )
                     Defendant.           )
10          _____________________________ )
                                          )
11                                        )
                                          )
12

13

14

15                           REPORTER'S TRANSCRIPT OF HEARING

16                                Los Angeles, California

17                                Monday March 2, 2020

18

19
                            ___________________________________
20

21
                                   AMY DIAZ, RPR, CRR, FCRR
22                                Federal Official Reporter
                                 350 West 1st Street, #4455
23                                  Los Angeles, CA 90012

24

25            Please order court transcripts here:     www.amydiazfedreporter.com




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:18-cr-00121-PSG Document 378 Filed 03/13/20 Page 2 of 11 Page ID #:4821
                                                                        2



 1          APPEARANCES OF COUNSEL:

 2
            For the Plaintiff:
 3

 4                          Office of the United States Attorney
                            By: KATHERINE RYKKEN, AUSA
 5                               VERONICA DRAGALIN, AUSA
                            United States Courthouse
 6                          312 North Spring Street
                            Los Angeles, California 90012
 7

 8
            For the Defendant:
 9
                            By:  EDWARD ROBINSON, Attorney at Law
10                               RACHAEL ROBINSON, Attorney at Law
                            Edward M. Robinson
11                          A Professional Law Corporation
                            21515 Hawthorne Boulevard, Suite 730
12                          Torrance, California 90503

13

14

15

16

17

18

19

20

21

22

23

24

25




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:18-cr-00121-PSG Document 378 Filed 03/13/20 Page 3 of 11 Page ID #:4822
                                                                        3



 1                     THE COURT:    Both defendants first.

 2                     THE CLERK:    Counsel, would you start stating your

 3          appearances.

 4                     MS. RYKKEN: Good morning, Your Honor.        Katherine

 5          Rykken and Veronica Dragalin on behalf of the United States.

 6                     MR. ROBINSON: Edward Robinson with Rachael Robinson

 7          with Mr. Arao, who is present in court out of custody.

 8                     MR. RODRIGUEZ: I'm Ambrosio Rodriguez with

 9          Mr. Fernandez, who is to my right.

10                     THE COURT:    Good morning.    So please feel free to

11          have a seat.     And then is there a particular order that

12          counsel would like the Court to proceed with?

13                     MR. ROBINSON: Your Honor, with the Court's

14          permission, on behalf of Mr. Arao, who would like to go

15          first.

16                     THE COURT:    Let's start with Officer Arao.

17                     So in reference to -- may I have counsel at the

18          lectern?

19                     Just in reference to Officer Arao, Officer Arao has

20          filed a motion for acquittal, or in the alternative, for a

21          new trial, and that was filed way back in December of last

22          year.    And then the Court on the 13th of January entertained

23          argument on those motions, and after hearing from counsel,

24          ordered supplemental pleadings to be filed, and the parties

25          have filed supplemental pleadings, which the Court has




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:18-cr-00121-PSG Document 378 Filed 03/13/20 Page 4 of 11 Page ID #:4823
                                                                        4



 1          considered.

 2                     The defendant filed a supplemental pleading on his

 3          motion for judgment of acquittal, and in the alternative, a

 4          new trial. The government filed opposition, and the defendant

 5          has replied.

 6                     I think the matter has been fully briefed.         The

 7          Court has carefully considered all of the pleadings.            I

 8          presided over the trial, so I'm privy to what occurred during

 9          the course of the trial, so I'm prepared to rule.

10                     If counsel has additional argument to offer not

11          referenced in the pleadings, feel free; otherwise, the Court

12          is prepared to go forward.

13                     MR. ROBINSON: May I have one moment, please? Because

14          Ms. Robinson is the one who briefed it, and I would defer to

15          her, with your permission.

16                     May I have a moment to ask?

17                     THE COURT:    Yes, please.

18                     (Pause in proceedings.)

19                     MR. ROBINSON: Thank you.      We will submit on the

20          papers.

21                     THE COURT:    Then you can remain there or resume your

22          seat at counsel table.      It's up to you where you are most

23          comfortable.

24                     MR. ROBINSON: I'm most comfortable standing here,

25          with the Court's permission.




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:18-cr-00121-PSG Document 378 Filed 03/13/20 Page 5 of 11 Page ID #:4824
                                                                        5



 1                     THE COURT:    Back to the Rule 29 motion, the

 2          defendant has moved under Rule 29 to set aside the jury

 3          verdict and enter judgment of acquittal.

 4                     The standard under a Rule 29 motion is exceedingly

 5          high.   The Court is to draw all reasonable inferences in

 6          favor of the prosecution and resolve all conflicts and

 7          evidence in favor of the prosecution.

 8                     The Court, drawing all reasonable inferences in

 9          favor of the prosecution here, and considering all of the

10          evidence at trial, the Court would deny the motion for

11          judgment of acquittal.

12                     The standard for a new trial is, however, is

13          different.    The -- under a Rule 33 motion, the Court may

14          vacate any judgment and grant a new trial if the interests of

15          justice so requires.      And under a Rule 33 motion, the Court

16          has broader discretion and is not required to view the

17          evidence in the light most favorable to the government.

18                     So in reference to Officer Arao's motion under Rule

19          33, Officer Arao's defense at trial was focused not on his

20          conduct, but on a discrete issue, and an important issue

21          involving his intent.

22                     Officer Arao's defense at trial was highly

23          technical, in the Court's view, and centered on the element

24          of willfulness and whether the government proved beyond a

25          reasonable doubt that because he had a federal firearms




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:18-cr-00121-PSG Document 378 Filed 03/13/20 Page 6 of 11 Page ID #:4825
                                                                        6



 1          license through Ronin, he did not know that Ronin's license

 2          covered only his initial purchase and not his subsequent

 3          purchase.

 4                     Also, he pursued the intent issue on another theory,

 5          and that was because California law permits PPTs, that is

 6          person-to-person transfers, he believed he was following the

 7          law, and his unlawful conduct could not be found to be

 8          willful.

 9                     So the Court would conclude that his ability to

10          effectively contest whether the government proved intent

11          beyond a reasonable doubt was severely hampered and undercut

12          because he was tried with Officer Fernandez.

13                     As I mentioned at trial, the issue of the

14          willfulness was a close call.        The Court initially denied the

15          motion to sever, but after presiding over the trial, the

16          perspective changed, and Defendant Arao should never have

17          been tried with Defendant Fernandez.

18                     Officer Fernandez, or Mr. Fernandez, was

19          significantly -- his conduct was significantly more egregious

20          than Officer Arao, in the Court's view.         Officer Fernandez

21          was charged with making false statements and disposing of

22          numerous firearms to prohibited persons.         The severity of the

23          charges against Officer Fernandez made it difficult for

24          Officer Arao to focus the jury's attention to a discrete but

25          important issue, and that was the issue of his intent.




                       AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:18-cr-00121-PSG Document 378 Filed 03/13/20 Page 7 of 11 Page ID #:4826
                                                                        7



 1                     There was also certain highly inflammatory evidence

 2          that was offered by the government against Officer Fernandez

 3          that would never have come in if the case was separately

 4          tried against Officer Arao.       And this included, but not was

 5          not limited to, Officer Fernandez's private messages

 6          referring to police officers as "fucking pigs," and his

 7          comment, "fuck the feds".       So the officer's private messages

 8          containing statements that he would call in dead at work or

 9          sick significantly impacted Officer Arao's ability to pursue

10          his intent defense.

11                     The Court noticed when this evidence was received

12          that certain jurors were visibly shocked that a police

13          officer would refer to law enforcement agents as "fucking

14          pigs".   And in the Court's view, this significantly hampered

15          Officer Arao's theory of the case or his defense.

16                     The Court would also conclude that Officer Arao was

17          significantly prejudiced by testimony offered in reference to

18          Officer Fernandez, and that was the testimony about

19          Mr. Camachos, Jr., a convicted felon who was found in

20          possession of 10 firearms when agents conducted a raid on his

21          father's home. So that evidence would not have been received

22          if the case was tried separately from Officer Fernandez.

23                     The -- I don't think this is a ground for granting a

24          new trial, but I would also comment that Officer Arao's

25          demeanor during the course of the trial was significantly




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:18-cr-00121-PSG Document 378 Filed 03/13/20 Page 8 of 11 Page ID #:4827
                                                                        8



 1          different than Officer Fernandez's demeanor in the course of

 2          the trial.

 3                     It appeared to the Court that Officer Fernandez was

 4          simply going through the motions in reference to his defense,

 5          recognizing that because of the severity of the evidence and

 6          the overwhelming evidence offered by the government against

 7          him, that it was a matter of only time before the jury

 8          returned a verdict in favor of -- in his -- against him.

 9                     And I believe that the demeanor of Officer Fernandez

10          during the course of the trial impacted the jury's perception

11          of both of the defendants.

12                     So the Court, having carefully considered all of the

13          issues, I don't think in my 14 years on the federal bench I

14          have granted a new trial, so I take this very seriously, and

15          the Court would conclude that the interests of justice

16          requires that the jury's verdict be vacated and set aside and

17          the matter proceed back to trial.

18                     Is there anything further?

19                     MR. ROBINSON: No.     Thank you, Your Honor.

20                     Does the Court wish to set a date for --

21                     THE COURT:    I think what we need to do is we need to

22          set a trial setting date for trial to be set, because the --

23          we can set a trial date today if both sides agree.           I'm not

24          going to be the judge handling this case.

25                     MR. ROBINSON: May I have one moment with the




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
 Case 2:18-cr-00121-PSG Document 378 Filed 03/13/20 Page 9 of 11 Page ID #:4828
                                                                        9



 1          government, Your Honor?

 2                     THE COURT:    Yes.

 3                     (Pause in proceedings.)

 4                     MR. ROBINSON: Your Honor, thank you.        We were

 5          discussing the government has certain obligations that they

 6          need to abide by, as do we.

 7                     THE COURT:    Yes.

 8                     MR. ROBINSON: Including speedy trial issues.

 9                     I have indicated on behalf of Officer Arao that we

10          will stipulate to whatever is necessary in order to make sure

11          there is no speedy trial issue with respect to a second

12          trial, if in fact there is one, but both parties agree that

13          coming back within a week or 10 days would be good, so we can

14          alert whether or not the government may pursue an appeal, and

15          if we need to get speedy trial language in front of the

16          Court, we can do that, as well.

17                     THE COURT:    Sure.   So your request today is what?

18                     MS. RYKKEN: The government's request is for about a

19          week out.

20                     MR. ROBINSON: We are out of the district on that

21          date.   Does it have to be on a Monday, Your Honor?

22                     THE COURT:    You are requesting a new date for what?

23          What purpose?

24                     MS. RYKKEN: For a trial setting conference.

25                     THE COURT:    Do you want a week out?




                      AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:18-cr-00121-PSG Document 378 Filed 03/13/20 Page 10 of 11 Page ID #:4829
                                                                        10



 1                    MR. ROBINSON: Well --

 2                    THE COURT:    Let me check with the clerk, just to see

 3          what the availability is.

 4                    MR. ROBINSON: The 13th would be a good day for us,

 5          Your Honor.    We are not in this district the 9th, the 10th or

 6          the 11th.

 7                    THE COURT:    March 18th?

 8                    MS. RYKKEN: That's fine with the government, Your

 9          Honor.

10                    MR. ROBINSON: That's fine, Your Honor.         Thank you.

11                    THE COURT:    Just for future reference, if ever -- if

12          the matter ever comes back for a sentencing after a new

13          trial, if there is a new trial, this Court would have

14          sentenced Officer Arao to only a probationary term.

15                    MR. ROBINSON: Thank you, Your Honor.

16                    THE COURT:    And that is the only comment I wish to

17          make.

18                    And we go to Officer Fernandez.

19                    MR. ROBINSON: Your Honor, is it 9:00 on the 18th?

20                    THE COURT:    9:00 on the 18th.

21                    MR. ROBINSON: Your Honor, may we be excused?

22                    THE COURT:    Yes, please.

23                    MR. ROBINSON: Thank you.

24                               *****       *****       *****

25




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
Case 2:18-cr-00121-PSG Document 378 Filed 03/13/20 Page 11 of 11 Page ID #:4830
                                                                        11



 1          I certify that the foregoing is a correct transcript from the

 2          record of proceedings in the above-titled matter.

 3

 4

 5

 6          ---------------------------

 7

 8          Amy C. Diaz, RPR, CRR                  March 10, 2020

 9          S/   Amy Diaz

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                     AMY C. DIAZ, RPR, CRR OFFICIAL COURT REPORTER
